DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Young Sun Kwon on 03/10/2021.
The application has been amended as follows: 
In claim 24, insert the following between lines 6 and 7:  - - wherein each of the plurality of super cells comprises a first sub cell that comprises a plurality of first nanostructures having a first shape distribution and a second sub cell that comprises a plurality of second nanostructures having a second shape distribution, - -.

Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Rossi et al. (US Pub. No. 2019/0049097 A1) discloses a structured light projector (page 6, paragraph 0136, lines 1-4) comprising: a light source (i.e. illuminating unit; Figure 4, element S1) configured to emit light (i.e. light emitted by element S1 Figure 4); and a nanostructure array (Figure 4, element 2) configured to form a dot pattern (Figure 4, element 8) based on the 
Regarding claim 21, Rossi et al. (US Pub. No. 2019/0049097 A1) discloses an electronic device (Figure 4) comprising: a structured light projector 
Regarding claim 24, Rossi et al. (US Pub. No. 2019/0049097 A1) discloses a structured light projector (page 6, paragraph 0136, lines 1-4) comprising: a light source (i.e. illuminating unit; Figure 4, element S1) configured to emit light (i.e. light emitted by element S1 Figure 4), the light source (i.e. illuminating unit; Figure 4, element S1) comprising a plurality of light-emitting elements (Figure 4, element 1); and a nanostructure array (Figure 4, element 2) configured to form a dot pattern (Figure 4, element 8) based on the light emitted by the light source (i.e. illuminating unit; Figure 4, element S1) and comprising a plurality of super cells (i.e. array of VCSELs; page 9, paragraph 0211, line 1), each of the plurality of super cells (i.e. array of VCSELs) comprising a plurality of sub cells (i.e. a sub cell is a single VCSEL), wherein each of the plurality of sub cells (i.e. a sub cell is a single VCSEL) is configured to modulate a phase of light emitted by the light source based on a phase profile of each of the plurality of sub cells (page 6, paragraph 0122, lines 3-7).  Also, Han et al. (US Pub. No. 2017/0287151 A1) discloses a nanostructure array (Figure 5, element 120) comprising a plurality of nanostructures (Figure 5, element NS) wherein each of 
Regarding claims 2-20, 22-23 and 25-26, the claims are allowable based on their dependence from allowable claims 1, 21 and 24 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Han et al. (US Pub. No. 2019/0058871 A1) discloses a nanostructured optical element, a depth sensor, and an electronic device.  The nanostructured optical element includes: an array of a plurality of laser sources; a meta-pattern layer including a two-dimensional array of plurality of first nano-posts; and a deflecting layer between the light source and the meta-pattern layer.  Each of the first nano-posts has a dimension smaller than a wavelength of light output from the plurality of laser sources.  The deflecting layer is configured to direct light from the light source onto the meta-pattern layer. 
Han et al. (US Pub. No. 2019/0049235 A1) shows a nanostructured optical element, a depth sensor, and an electronic device.  The nanostructured optical element includes: a light source in which a plurality of laser sources irradiating light are configured as an array; a meta-pattern layer including a plurality of first nano-posts that are two-dimensionally configured while satisfying a sub-wavelength condition, wherein the plurality of first nano-posts are configured to change the light from the light source into structured light; and a deflecting layer between the light source and the meta-pattern layer, and configured to change a proceeding direction of the light to make the light from the light source be incident to the meta-pattern layer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MC/
02/24/2021

/MICHELLE M IACOLETTI/Primary Examiner, Art Unit 2882